Fourth Court of Appeals
                                San Antonio, Texas
                                       April 16, 2020

                                    No. 04-19-00578-CR

                              Juan ESCALANTE-AVALOS,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 17-01-00005-CRK
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before June 3, 2020. No further extensions absent extenuating
circumstances.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.




                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court